Citation Nr: 0213140	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  95-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3. Entitlement to service connection for multiple bone aches 
and joint stiffness.

4. Entitlement to service connection for residuals of 
exposure to oil well fires.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In January 1997, the veteran's 
claims file was transferred to the VARO in Wilmington, 
Delaware.

In February 1998, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  Due to the 
veteran's failure to cooperate, the RO was unable to complete 
the requested development.  In November 2000, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.

REMAND

Subsequent to the Board's November 2000 remand, the majority 
of the development requested by the Board was not completed.  
The RO's failure to complete the requested development is 
entirely due to the veteran's failure to cooperate with the 
requests within the prior remands.

The record reflects that the RO attempted to contact the 
veteran on multiple occasions, but the veteran failed to 
respond to any of the RO's written and telephonic requests 
for information.  As it was noted in November 2000, and is 
still true, the veteran last reported for VA examination in 
January 1997, but there has been absolutely no communication 
from the veteran to VA since that time.  Thus, almost five 
years have elapsed with no contact from the veteran.

The November 2000 Board remand specifically set forth the 
pertinent statutory regulations regarding abandoned claims, 
under 38 C.F.R. § 3.158 (2001), and the consequences of a 
claimant's failure to report for an examination scheduled in 
conjunction with an original compensation claim, pursuant to 
38 C.F.R. § 3.655 (2001).  However, when the Board addresses 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any statement of the case (SOC) and/or 
supplemental statement of the case (SSOC) provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2001).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant. Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Thus, prior to any Board consideration of whether the veteran 
has abandoned his claims on appeal, the RO must issue a SSOC 
to the veteran regarding the matter of whether his claims 
have been abandoned, and detailing the pertinent law and 
regulations as set forth in 38 C.F.R. §§ 3.158.  Further, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without showing good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be adjudicated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2001); see also 38 C.F.R. § 3.158.  In 
addition, the Board observes that judicial caselaw has held 
that VA has a duty to fully inform the veteran of the 
consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

Furthermore, the February 1998 and November 2000 Board 
remands sought to clarify the veteran's intent regarding 
whether he was seeking a claim for an undiagnosed illness, 
pursuant to 38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (2001).  The Board noted that the law and regulations 
pertinent to developing a claim for an undiagnosed illness 
were not considered by the RO and had not been provided to 
the veteran in any SOC or SSOC.  Such continues to be the 
case today.  In light of the veteran's continued failure to 
respond, but to ensure that all due process requirements are 
met, the RO must provide the veteran with the laws and 
regulations regarding disability due to an undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1. The RO should provide the veteran with a 
supplemental statement of the case that 
addresses the matter of when claims are 
considered to be abandoned, pursuant to 
38 C.F.R. § 3.158 (2001).  The SSOC 
should set forth in complete detail all 
the RO's efforts to contact the veteran 
since he was last in contact with VA at 
his January 1997 VA examination.  If the 
veteran has failed to report for an 
examination, citation and discussion of 
38 C.F.R. 3.655 must be provided.  The 
SSOC should also reflect detailed 
reasons and bases.

2. The RO should also provide the veteran 
with a supplemental statement of the 
case that sets forth the laws and 
regulations for any claims alleged to be 
caused by disability due to an 
undiagnosed illness pursuant to 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2002)); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.159) is completed.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this remand, the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this Remand is to 
ensure due process to the veteran.  No action is required by 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).


